Case 1:18-cv-01392-LAP Document 42-1 Filed 04/09/19 Page 1 of 4




                         Exhibit A
           Case 1:18-cv-01392-LAP Document 42-1 Filed 04/09/19 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X
CHRISTOPHER SADOWSKI,                                   :
                                                        :
                                   Plaintiff,           :     Docket No. 1:18-cv-1392-LAP
                                                        :
                   - against -                          :
                                                        :
JSN GLOBAL MEDIA, LLC                                   :
                                                        :
                                   Defendant.           :
                                                        X




                                   REVISED JOINT RULE 26(F) REPORT

         Plaintiff Christopher Sadowski and Defendant JSN Global Media, LLC (“JSN”), by and

through their undersigned attorneys, hereby submit the following revised Rule 26(f) Report. All

parties met and conferred on April 8, 2019, and this revised report was prepared based on those

discussions.

         A. Description of the Case

         Plaintiff Christopher Sadowski brings one count of copyright infringement against JSN

alleging that JSN displayed Mr. Sadowski’s copyrighted photograph of Home Depot.

                   1.       Rule 26(a) Initial Disclosures: The parties will exchange initial

         disclosures pursuant to Rule 26(a) of the Federal Rules of Civil Procedure by February

         15, 2019.

                   2.       Leave to Amend/Add Additional Parties: The last day for the parties to

         amend their pleadings or add additional parties without leave of the Court will be May

         28, 2019.

                   3.       Requests for Production: The parties will serve their first requests for

         production of documents by April 23, 2019.



4837-7917-7082v.2 0019918-000054
           Case 1:18-cv-01392-LAP Document 42-1 Filed 04/09/19 Page 3 of 4




                   4.        Interrogatories: The parties will serve their first interrogatories by April

         23, 2019.

                   5.        Requests to Admit: The parties will serve their first requests to admit by

         June 25, 2019.

                   6.        Close of Fact Discovery: Fact discovery will close by August 6, 2019.

                   7.        Summary Judgment Motions: Any summary judgment motions will be

         due on or before August 27, 2019. Any opposition thereto will be due on September 17,

         2019. Any reply thereto will be due on September 24, 2019.

         B. Other Matters

              1. Electronic Discovery:

         The parties anticipate that discovery in this case will involve the production of hard copy

documents and electronically stored information (“ESI”). The parties will meet and confer in

good faith throughout the course of discovery in an effort to avoid the need for any formal

motions related to discovery of ESI.

              2. Issues Relating to Claims of Privilege

         The parties shall produce privilege logs within a reasonable time after production. The

parties will confer in good faith on the ways to minimize the burden of privilege logs. The

parties agree that any inadvertent disclosure of privileged material in the course of discovery

shall not constitute a waiver of privilege, provided that the party who made the inadvertent

disclosure promptly notifies the other party upon becoming aware of the disclosure.

              3. Changes to Limitations on Discovery

         The parties do not anticipate any additional changes to or limitations on discovery at this

time.



Sadowski (JSN) - Revised Rule 26 Report (A124132x9F203).DOCX
                                                               2
4837-7917-7082v.2 0019918-000054
           Case 1:18-cv-01392-LAP Document 42-1 Filed 04/09/19 Page 4 of 4




              4. Protective Order

         The parties recognize that this matter may require the production of sensitive commercial

information and therefore agree that it is appropriate to enter into a protective order to govern the

handling of such information. Before documents are produced, the parties will execute a

stipulated pre-trial protective order for this Court’s approval.

         C. Trial

         Based on the claims currently advanced by Plaintiff, the parties contemplate that trial in

this matter will take 2-3 full days (including voir dire), but reserve the right to revise this

estimate after the scope of the case becomes clearer. The parties do not consent to trial before a

magistrate judge. The parties request that the case be tried before a jury.

Dated: Valley Stream, New York
       April 8, 2019


         LIEBOWITZ LAW FIRM, PLLC

         By: /s/ Richard Liebowitz
             Richard P. Liebowitz
         11 Sunrise Plaza, Suite 305
         Valley Stream, New York 11580
         Tel.: 516-233-1660
         E-mail: RL@liebowitzlawfirm.com

         Attorneys for Plaintiff Christopher Sadowski


         COWAN, DEBAETS, ABRAHAMS & SHEPPARD

         By: /s/ Eleanor M. Lackman/
                 Eleanor M. Lackman
         41 Madison Avenue, 38th Floor
         New York, New York 10010
         Tel.: (212) 974-7474
         E-mail: ELackman@cdas.com

         Attorneys for Defendant JSN Global Media, LLC


Sadowski (JSN) - Revised Rule 26 Report (A124132x9F203).DOCX
                                                               3
4837-7917-7082v.2 0019918-000054
